The Income Fund of America One Market, Steuart Tower Suite 2000 San Francisco, California 94105 Mailing address: P.O. Box 7650 San Francisco, California 94120-7650 Phone (415) 393 7110 Fax (415) 393 7140 Patrick F. Quan Secretary October 5, 2012 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: The Income Fund of America File Nos. 811-01880 and 002-33371 Ladies/Gentlemen: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on September 28, 2012 of Registrant's Post-Effective Amendment No. 73 under the Securities Act of 1933 and Amendment No. 54 under the Investment Company Act of 1940. Sincerely, /s/ Patrick F. Quan Patrick F. Quan /pfq
